Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-248590, filed on 06/12/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 07/08/2020 is noted by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…an antenna; a storage unit that stores a medium identification table in which a medium corresponding to an impedance of the antenna has been determined beforehand; and a medium specification unit that specifies an impedance of the antenna and specifies a medium in the vicinity of the antenna by referring to the medium identification table.”
Claim 2 is also allowed as it further limits allowed claim 1.
Regarding claim 3, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 3,

Regarding claim 4, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 4,
“…an antenna, an impedance calculation device that calculates an impedance of the antenna, and a positioning system that specifies position information, and the control device includes: a storage unit that stores a medium identification table in which a medium corresponding to the impedance has been determined beforehand, a road surface medium specification unit that specifies a road surface medium in the vicinity of the antenna by referring to the medium identification table and using the impedance, and a traveling control unit that performs a predetermined traveling control on the vehicle according to the road surface medium.”
Claim 5 is also allowed as it further limits allowed claim 4.
Regarding claim 6, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 6,
“…a server device that acquires information from the road surface identification sensors via communication, wherein a part or all of the vehicles include a traveling control unit that performs a traveling control using road surface medium information acquired from the server device via communication, each of the road surface identification sensors includes: an antenna, an impedance calculation device that calculates an impedance of the antenna, and a positioning system that specifies position information, and the server device includes: a storage unit that stores a medium identification table in which a medium corresponding to the impedance has 
Claim 7 is also allowed as it further limits allowed claim 6.
Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 8,
“…an antenna embedded in soil; and a communication unit that transmits an amplitude ratio and a phase difference between traveling waves and reflected waves of the antenna to a predetermined external server device."
Claim 9 is also allowed as it further limits allowed claim 8.
Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 10,
“…an antenna embedded in soil, and a communication unit that transmits an amplitude ratio and a phase difference between traveling waves and reflected waves of the antenna to the management server device, the management server device includes: a storage unit that stores a medium identification table in which a medium corresponding to an impedance has been determined beforehand, and a soil medium specification unit that, when an amplitude ratio and a phase difference between traveling waves and reflected waves of the antenna are received from the soil property sensors, calculates an impedance and specifies a soil property in the vicinity of the antenna by referring to the medium identification table, and the monitoring terminal includes: 
Claims 11-12 are also allowed as they further limit allowed claim 10.
The closest prior art references that were found based on an updated search.
Kumar et al. US 10,073,074 - Soil sensor for emplacement and operation in soil, has wireless interface that is configured for wireless communication over antenna at communication frequencies differentiated from sensing transmissions from antenna.
Vuran et al. US 2015/0181315 - Underground antenna structure for radiating through dissipative medium e.g. non-homogenous soil, has electrical conductors adapted to radiate signals and beam width state for conductors based on relative permittivity of medium.
Golombek et al. US 2018/0224382 - System for measuring e.g. salinity content in agriculture field using electromagnetic propagation, has antenna array provided with set of antennas, and processing unit converting radio link characteristics into soil characteristics.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 3, 4, 6 ,8 and 10; therefore claims 1-12 has been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867